Citation Nr: 0111571	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
for the cause of the veteran's death under the provisions of 
U.S.C.A. 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He dies on March 2, 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefit sought 
on appeal was denied.


REMAND

The appellant claims that service connection for the cause of 
the veteran's death is warranted because, in essence, the 
veteran was misdiagnosed at a VA facility, and as a result of 
that diagnosis, was provided medication therapy which 
resulted in kidney disease and his ultimate demise.  We note 
that the appellant's claim was filed in March 1997, thus the 
provisions of 38 U.S.C.A. § 1151 in effect prior to October 
1, 1997 govern in this case.  VAOPGCPREC 40-97; see generally 
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994) 
(holding that section 1151 neither imposed nor authorized the 
requirement of fault or accident).  Thus, the question that 
is before the Board is whether the cause of the veteran's 
death is service-connected due to treatment at a VA facility.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the record shows that although the RO requested 
the veteran's autopsy report from a VA medical facility, a 
response was received that no autopsy was authorized.  
However, the appellant points to evidence showing that a VA 
autopsy was in fact conducted.  First, the final discharge 
from the VA hospitalization indicates that the type of 
discharge was death with autopsy.  The treatment records 
associated with this hospitalization should also be obtained.  
Second, we note that the death certificate indicates that an 
autopsy was performed.  It does not appear that an autopsy 
report is of record.  Thus, it should be obtained.  

Second, we note that the RO requested that a VA records 
review with an opinion as to the cause of the veteran's death 
be conducted.  This request appears to show that there may be 
additional medical records available at a VA medical facility 
that are not associated with his claims folder.  Any and all 
records pertinent to the veteran's treatment since 1994 
should be obtained.  

Third, we note that the appellant initially requested a 
hearing in a VA Form 9 submitted in August 1998, and that she 
also stated that she had witnesses available to testify on 
her behalf.  Her substantive appeal, filed in response to the 
October 1999 SOC, and dated November 1999, does not show that 
she requested a hearing.  Further clarification on this 
matter is required. The RO should send the appellant a 
hearing election form in order to determine whether she 
desires a hearing before a Member of the Board.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran since 1994 and 
whose treatment reports are not of 
record.  After securing the necessary 
releases, the RO should obtain these 
records, including, but not limited to:  
(A) any and all treatment records from VA 
Bay Pines,  (B) any and all VA pharmacy 
records, and (C) any and all VA 
hospitalization records.

2.  The RO should also ask the appellant 
to complete and return a VA hearing 
election form, in order to determine 
whether she still desires a hearing in 
front of a Member of the Board.  

3.  The RO should also obtain the 
veteran's VA autopsy report or determine 
that it is unavailable.

4.  The RO should associate the above 
records with the veteran's claims folder, 
and request that a VA records review be 
conducted by the appropriate VA 
specialist(s) (such as a nephrologist), 
other than the VA examiners who treated 
the veteran for his lung condition, and 
who conducted the November 1998 records 
review.  

5.  The RO should make the claims folder 
and a copy of this remand available to 
the reviewer.

6.  The VA records reviewer should note 
that the appellant has alleged that 
antibiotic treatment for a lung condition 
resulted in kidney damage and ultimately 
resulted in death, and provide the 
following opinions:  

A.  Is it as likely as not that the 
veteran's treatment at a VA facility 
resulted in kidney damage or other 
disability, (the appropriateness of 
treatment is not at issue)

B.  if so, is it as likely as not that 
the disability, singly or with some other 
condition, was the immediate or 
underlying cause of death or 
etiologically related thereto.  That is, 
did the additional disability resulting 
from VA medical treatment contribute 
substantially or materially to the 
veteran's demise; combine to cause death; 
aid or lend assistance to the production 
of death.  (It is not sufficient to show 
that it casually shared in producing 
death, but rather it must be shown that 
there was a causal connection), or 

C.  did the veteran's service connected 
varicose veins of the left leg 
contributed substantially or materially 
to his death as described in (B) above. 

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



